Exhibit 10.2

 

 

 

MANAGEMENT SERVICES AGREEMENT

 

 

Dated as of March 23, 2005

 

 

between

 

 

Pathmark Stores, Inc.

 

 

and

 

 

The Yucaipa Companies LLC

 

 

 

--------------------------------------------------------------------------------


 

MANAGEMENT SERVICES AGREEMENT

 

THIS MANAGEMENT SERVICES AGREEMENT (this “Agreement”) by and between The Yucaipa
Companies LLC, a Delaware limited liability company (“Yucaipa”), and Pathmark
Stores, Inc., a Delaware corporation (the “Company”), is made and entered into
as of March 23, 2005 and effective as of the closing of the Purchase Agreement
(as defined below).

 

RECITALS

 

A.                                   The Company is in the business of operating
supermarkets in Delaware, New Jersey, New York and Pennsylvania;

 

B.                                     The Company and certain affiliates of
Yucaipa have entered into a Securities Purchase Agreement of even date herewith
(the “Purchase Agreement”) providing for the purchase by affiliates of Yucaipa
of investment units consisting of shares of common stock and warrants for the
purchase of shares of common stock of the Company (the “Investment”);

 

C.                                     Yucaipa is experienced in the management
of supermarket companies and has the ability to provide certain general business
and financial advice and management services to the Company in connection with
the operation of its business following the consummation of the Investment and
the Company wishes to obtain the benefits of such advice and services.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereto and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned parties agree as
follows:

 


SECTION 1.                                            MANAGEMENT SERVICES.

 

Subject to the provisions of this Agreement, and subject to the supervision of
the Board of Directors of the Company (the “Board of Directors”), Yucaipa,
through its members, employees or other designated representatives or agents
(“Representatives”), shall provide the Company with general business and
management consultation and advice regarding strategic planning and development,
budgeting, capital expenditure strategy, store development plans, labor
strategy, financing plans, general business and economic matters and such other
similar management services as may be requested by the Board of Directors or the
Company’s Chief Executive Officer from time to time.  As used herein, the
Company refers to the Company and its subsidiaries, as the context requires.

 


SECTION 2.                                            MANAGEMENT FEES;
UNALLOCATED EXPENSE REIMBURSEMENT.

 

Commencing on the date of the Closing, the Company shall pay to Yucaipa an
aggregate annual fee, in consideration of the services rendered by Yucaipa
pursuant to Section 1 above, equal to $3,000,000 (the “Annual Fee”), which fee
shall be comprised of a management fee equal to $1,500,000 and an unallocated
expense reimbursement of $1,500,000 (the “Expense Reimbursement”), which Expense
Reimbursement shall be in addition to the monthly expense reimbursement payable
to Yucaipa pursuant to Section 3 of this Agreement.  One-twelfth

 

2

--------------------------------------------------------------------------------


 

(1/12th) of the Annual Fee shall be payable in advance on the first day of each
calendar month; provided that a prorated portion of such fee will be payable in
advance on the Closing of the Purchase Agreement for the partial month beginning
on the Closing and ending on the last day of the then-current month.

 


SECTION 3.                                            REIMBURSEMENT OF EXPENSES.


 

The Company shall reimburse Yucaipa for all of its reasonable documented
out-of-pocket costs and expenses incurred in connection with the performance of
its obligations under this Agreement; provided, that expenses incurred by
Yucaipa for airplane travel shall be reimbursed at rates no greater than
standard “business class” fares; provided, further, that the Company shall not
be obligated to reimburse more than $500,000 of such expenses annually.  Yucaipa
shall bill the Company for the amount of all such costs and expenses monthly.

 


SECTION 4.                                            CLOSING FEE; TRANSACTION
EXPENSES.


 

As an added inducement to Yucaipa to enter into this Agreement, at the Closing,
the Company shall (i) pay to Yucaipa a closing fee equal to $3,000,000 and (ii)
reimburse Yucaipa for up to $3,200,000 of reasonable, documented out-of-pocket
costs, expenses and fees incurred or paid in connection with the negotiation of
the Purchase Agreement and the Ancillary Agreements and the effectuation of the
Transactions.

 


SECTION 5.                                            ADDITIONAL SERVICES.


 

The Company may, but shall not be obligated to, retain or employ Yucaipa as a
consultant in connection with any acquisition or disposition transaction by the
Company and in connection with debt or equity financings or equipment lease
arrangements or any other services not contemplated by the Section 1 above. The
Company shall pay to Yucaipa a cash fee for providing any consulting services in
connection with acquisition or disposition transactions or debt or equity
financings or other services referenced above, equal to 1% of the transaction
value or amount of such financing, as the case may be, calculated as agreed upon
by the parties.

 


SECTION 6.                                            TERM OF AGREEMENT.


 

The initial term of this Agreement shall commence on the Closing and continue
for a period of five (5) years, and shall thereafter be renewed annually for
successive one (1) year terms (each, a “Renewal Term”) unless the Company
provides written notice of non-renewal to Yucaipa at least ninety (90) days
prior to the expiration of the initial term or any Renewal Term, as applicable.

 


SECTION 7.                                            TERMINATION.


 

7.1                                 Termination by the Company.   The Company
may elect to terminate this Agreement:

 


(A)                                  AT ANY TIME FOLLOWING A DETERMINATION OF
THE BOARD OF DIRECTORS OF THE COMPANY TO EFFECT SUCH A TERMINATION BY GIVING
YUCAIPA AT LEAST NINETY (90) DAYS’ WRITTEN NOTICE OF SUCH TERMINATION;


 

3

--------------------------------------------------------------------------------


 


(B)                                 IF YUCAIPA SHALL FAIL TO REASONABLY PERFORM
ANY MATERIAL COVENANT, AGREEMENT, TERM OR PROVISION OF THIS AGREEMENT TO BE
KEPT, OBSERVED OR PERFORMED BY IT (OTHER THAN ANY FAILURE OR ALLEGED FAILURE
OCCASIONED BY OR RESULTING FROM FORCE MAJEURE, DIRECTLY OR INDIRECTLY) AND SUCH
FAILURE SHALL CONTINUE FOR A PERIOD OF SIXTY (60) DAYS AFTER WRITTEN NOTICE
THEREOF FROM THE COMPANY, WHICH NOTICE SHALL DESCRIBE THE ALLEGED FAILURE WITH
PARTICULARITY; OR


 


(C)                                  AT ANY TIME IF, IN CONNECTION WITH THE
PERFORMANCE OF ITS DUTIES HEREUNDER, YUCAIPA OR ANY OF ITS REPRESENTATIVES
COMMITS ANY ACT OF FRAUD, DISHONESTY OR GROSS NEGLIGENCE WHICH IS MATERIALLY
DETRIMENTAL TO THE BUSINESS OR REPUTATION OF THE COMPANY AS REASONABLY
DETERMINED BY THE BOARD OF DIRECTORS.


 

7.2                                 Termination by Yucaipa.  Yucaipa may elect
to terminate this Agreement:

 


(A)                                  IF THE COMPANY SHALL FAIL TO REASONABLY
PERFORM ANY MATERIAL COVENANT, AGREEMENT, TERM OR PROVISION OF THIS AGREEMENT TO
BE KEPT, OBSERVED OR PERFORMED BY IT (OTHER THAN ANY FAILURE OR ALLEGED FAILURE
OCCASIONED BY OR RESULTING FROM FORCE MAJEURE, DIRECTLY OR INDIRECTLY) AND SUCH
FAILURE SHALL CONTINUE FOR A PERIOD OF SIXTY (60) DAYS AFTER WRITTEN NOTICE
THEREOF FROM YUCAIPA, WHICH NOTICE SHALL DESCRIBE THE ALLEGED FAILURE WITH
PARTICULARITY;


 


(B)                                 IF THE COMPANY SHALL FAIL TO MAKE ANY
PAYMENT DUE TO YUCAIPA HEREUNDER, IF SUCH PAYMENT IS NOT MADE IN FULL WITHIN
THIRTY (30) DAYS AFTER WRITTEN NOTICE OF SUCH FAILURE; OR


 


(C)                                  AT ANY TIME UPON GIVING THE COMPANY AT
LEAST NINETY (90) DAYS’ WRITTEN NOTICE OF SUCH TERMINATION.


 


7.3                                 TERMINATION FOR CHANGE OF CONTROL.  THIS
AGREEMENT MAY BE TERMINATED, AT THE ELECTION OF EITHER YUCAIPA OR THE COMPANY,
IF DURING THE TERM HEREOF THERE SHALL HAVE BEEN A CHANGE IN CONTROL OF THE
COMPANY, WHICH FOR PURPOSES OF THIS AGREEMENT SHALL BE DEEMED TO HAVE OCCURRED
UPON ANY OF THE FOLLOWING EVENTS:  (A) THE ACQUISITION AFTER THE CLOSING, IN ONE
OR MORE TRANSACTIONS, OF “BENEFICIAL OWNERSHIP” (WITHIN THE MEANING OF RULE
13D-3(A)(1) UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE
ACT”)) BY ANY PERSON (OTHER THAN YUCAIPA OR ANY OF ITS MEMBERS OR AFFILIATES) OR
ANY GROUP OF PERSONS (EXCLUDING ANY GROUP WHICH INCLUDES YUCAIPA OR ANY OF ITS
MEMBERS OR AFFILIATES) WHO CONSTITUTE A GROUP (WITHIN THE MEANING OF
SECTION 13(D)(3) OF THE EXCHANGE ACT) OF ANY SECURITIES OF THE COMPANY SUCH
THAT, AS A RESULT OF SUCH ACQUISITION, SUCH PERSON OR GROUP BENEFICIALLY OWNS
(WITHIN THE MEANING OF RULE 13D-3(A)(1) UNDER THE EXCHANGE ACT) 51% OR MORE OF
THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE FOR A MAJORITY
OF THE BOARD OF DIRECTORS; OR (B) THE SALE OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OR CAPITAL STOCK OF THE COMPANY (INCLUDING, WITHOUT LIMITATION, BY WAY OF
MERGER, CONSOLIDATION, LEASE OR ANY OTHER TRANSFER) IN A TRANSACTION OR SERIES
OF RELATED TRANSACTIONS (EXCLUDING ANY SALE TO YUCAIPA OR ANY OF ITS MEMBERS OR
AFFILIATES).  FOR PURPOSES OF THIS SECTION, “AFFILIATE” SHALL MEAN ANY PERSON
CONTROLLED BY, OR UNDER COMMON CONTROL WITH, THE SPECIFIED PERSON.

 


7.4                                 PAYMENTS UPON TERMINATION.

 


(A)                                  IN THE EVENT OF ANY TERMINATION PURSUANT TO
SECTION 7.1(A), SECTION 7.2(A), SECTION 7.2(B) OR SECTION 7.3, THE COMPANY SHALL
PAY, OR CAUSE TO BE PAID, TO YUCAIPA A CASH TERMINATION PAYMENT OF $10,000,000
(THE “TERMINATION FEE”); PROVIDED, HOWEVER, THAT IF SUCH


 

4

--------------------------------------------------------------------------------


 


TERMINATION SHALL OCCUR DURING ANY RENEWAL TERM, IN LIEU OF THE TERMINATION FEE,
THE COMPANY SHALL PAY, OR CAUSE TO BE PAID, TO YUCAIPA A CASH PAYMENT EQUAL TO
THAT PORTION OF THE ANNUAL FEE THAT WOULD HAVE BEEN PAID TO YUCAIPA UNDER
SECTION 2 HEREOF DURING THE REMAINING PORTION OF SUCH RENEWAL TERM.


 


(B)                                 THE AMOUNTS, IF ANY, WHICH SHALL BE DUE
YUCAIPA PURSUANT TO SECTION 7.4(A) IN THE EVENT OF ANY SUCH TERMINATION SHALL BE
DUE AND PAYABLE TO YUCAIPA, IN FULL, AS OF THE DATE OF SUCH TERMINATION.  THE
PARTIES INTEND THAT, SHOULD THE FOREGOING PAYMENTS BE DETERMINED TO CONSTITUTE
LIQUIDATED DAMAGES, SUCH PAYMENTS SHALL IN ALL EVENTS BE DEEMED REASONABLE.


 


7.5                                 EFFECT OF TERMINATION.  UPON ANY SUCH
TERMINATION OF THIS AGREEMENT THE OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
ALSO TERMINATE, EXCEPT (I) THE COMPANY SHALL CONTINUE TO BE OBLIGATED TO YUCAIPA
FOR ANY PAYMENTS TO BE RECEIVED PURSUANT TO SECTION 7.4(A), AND FOR ANY UNPAID
COSTS, FEES OR EXPENSES INCURRED PRIOR TO ANY SUCH TERMINATION, (II) THE
COMPANY’S OBLIGATIONS UNDER SECTION 8 HEREOF SHALL SURVIVE ANY SUCH TERMINATION;
AND (III) THE PROVISIONS OF SECTION 9 SHALL SURVIVE ANY SUCH TERMINATION.

 


SECTION 8.                                            INDEMNIFICATION.


 


(A)                                  THE COMPANY (THE “INDEMNIFYING PARTY”)
AGREES TO INDEMNIFY AND HOLD HARMLESS YUCAIPA AND EACH OF ITS AFFILIATES,
MEMBERS, OFFICERS, AGENTS AND THE EMPLOYEES OF EACH OF THEM (EACH AN INDEMNIFIED
PARTY” AND COLLECTIVELY, THE “INDEMNIFIED PARTIES”), FROM AND AGAINST ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR OBLIGATIONS OF ANY KIND OR NATURE
(WHETHER ACCRUED OR FIXED, ABSOLUTE OR CONTINGENT, “LOSSES”) RESULTING FROM ANY
EXISTING OR THREATENED CLAIM, LAWSUIT OR OTHER PROCEEDING BY ANY PERSON TO WHICH
ANY INDEMNIFIED PARTY MAY BECOME SUBJECT WHICH ARISES OUT OF THE PERFORMANCE OF
THE SERVICES TO BE PROVIDED HEREUNDER, AND WILL REIMBURSE ANY INDEMNIFIED PARTY
FOR ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING REASONABLE
COUNSEL FEES AND DISBURSEMENTS) INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION
WITH INVESTIGATING OR DEFENDING ANY SUCH CLAIM.  EACH INDEMNIFYING PARTY FURTHER
AGREES THAT THE INDEMNIFICATION AND REIMBURSEMENT COMMITMENTS HEREIN SHALL APPLY
WHETHER OR NOT SUCH INDEMNIFIED PARTY IS A FORMAL PARTY TO ANY SUCH LAWSUIT,
CLAIM OR OTHER PROCEEDING.  THE FOREGOING PROVISION IS EXPRESSLY INTENDED TO
COVER REIMBURSEMENT OF REASONABLE LEGAL AND OTHER EXPENSES INCURRED IN A
DEPOSITION OR OTHER DISCOVERY PROCEEDING.


 

Notwithstanding the foregoing, the Indemnifying Party shall not be liable to any
Indemnified Party (a) in respect of any Losses to an Indemnified Party to the
extent the same is determined, in a final judgment by a court having
jurisdiction, to have resulted from the gross negligence or willful misconduct
of such Indemnified Party or any material breach by such Indemnified Party of
its obligations under this Agreement or (b) for any settlement effected by such
Indemnified Party without the written consent of such Indemnifying Party, which
consent shall not be unreasonably withheld.

 

In the event of the assertion against any Indemnified Party of any such claim or
the commencement of any such action or proceeding, each Indemnifying Party shall
be entitled to participate in such action or proceeding and in the investigation
of such claim and, after written notice from such Indemnifying Party to such
Indemnified Party, to assume the investigation or defense of such claim, action
or proceeding with counsel of the Indemnifying

 

5

--------------------------------------------------------------------------------


 

Party’s choice at the Indemnifying Party’s expense; provided, however, that such
counsel shall be reasonably satisfactory to the Indemnified Party. 
Notwithstanding anything to the contrary contained herein, the Indemnifying
Party may retain one firm of counsel to represent all Indemnified Parties in
such claim, action or proceeding; provided that the Indemnified Party shall have
the right to employ a single firm of separate counsel (and any necessary local
counsel) and to participate in the defense or investigation of such claim,
action or proceeding, and the Indemnifying Party shall bear the expense of such
separate counsel (and local counsel, if applicable), if (i) in the written
opinion of counsel to the Indemnified Party use of counsel of the Indemnifying
Party’s choice could reasonably be expected to give rise to a conflict of
interest, (ii) the Indemnifying Party shall not have employed counsel reasonably
satisfactory to the Indemnified Party to represent the Indemnified Party within
a reasonable time after notice of the assertion of any such claim or institution
of any such action or proceeding or (iii) the Indemnifying Party shall authorize
the Indemnified Party to employ separate counsel at the Indemnifying Party’s
expense.

 


(B)                                 IF FOR ANY REASON (OTHER THAN THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF AN INDEMNIFIED PARTY REFERRED TO ABOVE) THE
FOREGOING INDEMNIFICATION IS UNAVAILABLE TO ANY INDEMNIFIED PARTY OR
INSUFFICIENT TO HOLD IT HARMLESS AS AND TO THE EXTENT CONTEMPLATED BY THE
PRECEDING PARAGRAPH (A), THEN THE INDEMNIFYING PARTY SHALL CONTRIBUTE TO THE
AMOUNT PAID OR PAYABLE BY THE INDEMNIFIED PARTY AS A RESULT OF SUCH LOSS IN SUCH
PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE BENEFITS RECEIVED BY THE
INDEMNIFYING PARTY AND ITS AFFILIATES, ON THE ONE HAND, AND THE INDEMNIFIED
PARTY, AS THE CASE MAY BE, ON THE OTHER HAND, AS WELL AS ANY OTHER RELEVANT
EQUITABLE CONSIDERATIONS.


 


SECTION 9.                                            NOTICES.

 

All notices, demands, requests, consents or approvals required or permitted to
be given hereunder or which are given with respect to this Agreement shall be in
writing and shall be personally served and mailed, registered or certified,
return receipt requested, postage prepaid (or by a substantially similar
method), or delivered by a reputable overnight courier service with charges
prepaid, or transmitted by hand delivery, telegram, telex or facsimile,
addressed as set forth below, or such other address as such party shall have
specified most recently by written notice.  Notice shall be deemed given or
delivered on the date of service or transmission if personally served or
transmitted by telegram, telex or facsimile.  Notice otherwise sent as provided
herein shall be deemed given or delivered on the third business day following
the date mailed or on the next business day following the delivery of such
notice to a reputable overnight courier service.

 

If to
Yucaipa:                                                                      
The Yucaipa Companies LLC

9130 W. Sunset Boulevard

Los Angeles, California 90069

Attention:  Robert P. Bermingham

 

If to the Company:                                           Pathmark Stores,
Inc.
200 Milik Street
Carteret, New Jersey 07008
Attention: Chairman of the Board

 

6

--------------------------------------------------------------------------------


 

with a copy to the General Counsel of the Company at the same address.

 


SECTION 10.                                      MISCELLANEOUS.


 


10.1                           ENTIRE AGREEMENT; AMENDMENTS.  THIS AGREEMENT
CONTAINS ALL OF THE TERMS AND CONDITIONS AGREED UPON BY THE PARTIES HERETO IN
CONNECTION WITH THE SUBJECT MATTER HEREOF.  THIS AGREEMENT MAY NOT BE AMENDED,
MODIFIED OR CHANGED EXCEPT BY WRITTEN INSTRUMENT SIGNED BY ALL OF THE PARTIES
HERETO.

 


10.2                           ASSIGNMENT; SUCCESSORS.  THIS AGREEMENT SHALL NOT
BE ASSIGNED AND IS NOT ASSIGNABLE BY ANY PARTY WITHOUT THE PRIOR WRITTEN CONSENT
OF EACH OF THE OTHER PARTIES HERETO; PROVIDED, HOWEVER, THAT YUCAIPA MAY ASSIGN,
WITHOUT THE PRIOR CONSENT OF THE COMPANY, ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT TO ANY PARTNERSHIP OR LIMITED LIABILITY COMPANY CONTROLLED BY, OR
UNDER COMMON CONTROL WITH, YUCAIPA, EXCEPT THAT NO SUCH ASSIGNMENT SHALL RELIEVE
YUCAIPA OF ANY OF ITS OBLIGATIONS HEREUNDER, AND PROVIDED FURTHER, THAT YUCAIPA
MAY ASSIGN THE RIGHT TO RECEIVE ANY PAYMENT HEREUNDER (BUT NOT ITS DUTIES AND
OBLIGATIONS HEREUNDER) TO ANY OTHER PERSON OR ENTITY.  SUBJECT TO THE PRECEDING
SENTENCE, THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE
PARTIES HERETO AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS.

 


10.3                           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REFERENCE TO THE CHOICE OF LAW PRINCIPLES THEREOF.

 


10.4                           ATTORNEYS’ FEES.  IF ANY LEGAL ACTION IS BROUGHT
CONCERNING ANY MATTER RELATING TO THIS AGREEMENT, OR BY REASON OF ANY BREACH OF
ANY COVENANT, CONDITION OR AGREEMENT REFERRED TO HEREIN, THE PREVAILING PARTY
SHALL BE ENTITLED TO HAVE AND RECOVER FROM THE OTHER PARTY TO THE ACTION ALL
COSTS AND EXPENSES OF SUIT, INCLUDING ATTORNEYS’ FEES.

 


10.5                           RELATIONSHIP.  NOTHING IN THIS AGREEMENT SHALL
CONSTITUTE OR BE CONSTRUED TO BE A PARTNERSHIP OR JOINT VENTURE BETWEEN THE
COMPANY AND YUCAIPA.  TO THE EXTENT APPROPRIATE TO THE DUTIES AND OBLIGATIONS
HEREUNDER, YUCAIPA SHALL BE AN INDEPENDENT CONTRACTOR AND NONE OF ITS EMPLOYEES
SHALL BE DEEMED EMPLOYEES OF THE COMPANY BY REASON OF THIS AGREEMENT OR THE
PERFORMANCE OF ITS DUTIES HEREUNDER.  THIS AGREEMENT IS FOR THE BENEFIT OF THE
COMPANY AND YUCAIPA AND SHALL NOT CREATE THIRD PARTY BENEFICIARY RIGHTS.

 


10.6                           CONSTRUCTION AND INTERPRETATION.  THIS AGREEMENT
SHALL NOT BE CONSTRUED FOR OR AGAINST EITHER PARTY BY REASON OF THE AUTHORSHIP
OR ALLEGED AUTHORSHIP OF ANY PROVISION HEREOF OR BY REASON OF THE STATUS OF THE
RESPECTIVE PARTIES.  THIS AGREEMENT SHALL BE CONSTRUED REASONABLY TO CARRY OUT
ITS INTENT WITHOUT PRESUMPTION AGAINST OR IN FAVOR OF EITHER PARTY.  THE NATURAL
PERSONS EXECUTING THIS AGREEMENT ON BEHALF OF EACH PARTY HAVE THE FULL RIGHT,
POWER AND AUTHORITY TO DO AND AFFIRM THE FOREGOING WARRANTY ON BEHALF OF EACH
PARTY AND ON THEIR OWN BEHALF.  THE CAPTIONS ON SECTIONS ARE PROVIDED FOR
PURPOSES OF CONVENIENCE AND ARE NOT INTENDED TO LIMIT, DEFINE THE SCOPE OF OR
AID IN INTERPRETATION OF ANY OF THE PROVISIONS HEREOF.  REFERENCES TO A PARTY OR
PARTIES SHALL REFER TO THE COMPANY OR YUCAIPA, OR BOTH, AS THE CONTEXT MAY
REQUIRE.  ALL PRONOUNS AND SINGULAR OR PLURAL REFERENCES AS USED HEREIN SHALL BE
DEEMED TO HAVE INTERCHANGEABLY (WHERE THE SENSE OF THE SENTENCE REQUIRES) A
MASCULINE, FEMININE OR NEUTER, AND/OR SINGULAR OR PLURAL MEANING, AS THE CASE
MAY BE.

 

7

--------------------------------------------------------------------------------


 


10.7                           SEVERABILITY.  IF ANY TERM, PROVISION OR
CONDITION OF THIS AGREEMENT IS DETERMINED BY A COURT OR OTHER JUDICIAL OR
ADMINISTRATIVE TRIBUNAL TO BE ILLEGAL, VOID OR OTHERWISE INEFFECTIVE OR NOT IN
ACCORDANCE WITH PUBLIC POLICY, THE REMAINDER OF THIS AGREEMENT SHALL NOT BE
AFFECTED THEREBY AND SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL BE
CONSTRUED IN SUCH MANNER SO AS TO PRESERVE THE VALIDITY HEREOF AND THE SUBSTANCE
OF THE TRANSACTIONS HEREIN CONTEMPLATED TO THE EXTENT POSSIBLE.

 


10.8                           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 


10.9                           EFFECTIVENESS.  THIS AGREEMENT SHALL NOT BE
EFFECTIVE, AND THE RIGHTS AND OBLIGATIONS OF THE RESPECTIVE PARTIES HERETO SHALL
NOT COMMENCE, UNTIL THE CLOSING, AND IN THE EVENT THAT, FOR ANY REASON, THE
CLOSING SHALL NOT OCCUR OR THE PURCHASE AGREEMENT SHALL BE TERMINATED, THIS
AGREEMENT SHALL IMMEDIATELY THEREUPON BE NULL, VOID AND OF NO FORCE AND EFFECT.

 


10.10                     CERTAIN DEFINITIONS.  CAPITALIZED TERMS USED BUT NOT
OTHERWISE DEFINED IN THIS AGREEMENT SHALL HAVE THE MEANINGS GIVEN TO THEM IN THE
PURCHASE AGREEMENT.

 

(signature page follows)

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Management Services
Agreement to be duly executed as of the date first above written.

 

 

THE YUCAIPA COMPANIES LLC, a Delaware
limited liability company

 

 

 

 

 

 

By:

/s/ Robert P. Bermingham

 

 

 

Name:

Robert P. Bermingham

 

 

Title:

Vice President

 

 

S-1

Management Services Agreement

 

--------------------------------------------------------------------------------


 

 

PATHMARK STORES, INC., a Delaware
corporation

 

 

 

 

 

 

 

By:

/s/ Frank Vitrano

 

 

 

Name:

Frank Vitrano

 

 

Title:

President and Chief Financial Officer

 

S-2

Management Services Agreement

 

--------------------------------------------------------------------------------